

117 HR 2131 IH: Gulf Conservation and Recreation Funding Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2131IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Carl (for himself, Mr. Nehls, Mr. Kelly of Mississippi, Mr. Palazzo, Mr. Graves of Louisiana, Mr. Weber of Texas, Mr. Guest, and Mr. Scalise) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Gulf of Mexico Energy Security Act of 2006 to require payments to Gulf producing States and their coastal political subdivisions to compensate for reductions in other payments under that Act resulting from the moratorium on new oil and natural gas leases in offshore waters under Executive Order 14008 of January 27, 2021.1.Short titleThis Act may be cited as the Gulf Conservation and Recreation Funding Act.2.Payments to Gulf producing States and coastal political subdivisions to compensate for reductions in payments resulting from moratorium on new offshore oil and natural gas leasesSection 105(b) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by adding at the end the following:(4)Payments to Gulf producing States to compensate for reductions in other payments resulting from moratorium on new leasesIn addition to the other payments required by this subsection, during the effective period of the moratorium on new oil and natural gas leases in offshore waters under Executive Order 14008 of January 27, 2021, the Secretary shall pay to each Gulf producing State and each coastal political subdivision each fiscal year an amount equal to the difference between the amount of such other payments for the fiscal year to the State or subdivision, respectively, and the average annual amount of such other payments to the State or subdivision, respectively, for fiscal years after fiscal year 2017 and up to fiscal year 2020..